DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lucas M. Amodio on 12 May 2021.
The application has been amended as follows:
Claim 20 has been cancelled. 
Allowable Subject Matter
Claims 1-8, 10-17, 19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Nguyen discloses a broadband over powerline unit (0002) including at least one processor (0074, 0075), at least one memory device in communication with the at least one processor (0037, 0075), and a powerline transceiver in communication with the at least one processor (0038-0039), wherein the at least one processor is programmed to transmit and receive data over a three-phase (0028, 0048) power line via the powerline transceiver (0038-0039), and wherein the at least one processor is further programmed, to execute a first channel, a second channel, and a third channel (0028) wherein the first channel  (high security data only) is associated with data of a first priority (transmission priority, 0028), wherein the second channel (medium security data) is associated with data of a second priority, and wherein the third channel (all other channels) is associated with data of a third priority (0028), receive a first plurality of data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
Klotz JR et al., USPN 2009/0172660, is cited as an example of a reference that prioritizes VMs (0027). Klotz discloses chaining the VMs so the highest priority handles data first. This is a different method of implementing prioritized VMs from the instant 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434